129 U.S. 192 (1889)
SEIBERT
v.
UNITED STATES ex rel. HARSHMAN.
No. 130.
Supreme Court of United States.
Submitted December 18, 1888.
Decided January 21, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*193 Mr. E. John Ellis, Mr. John Johns and Mr. D.A. McKnight for plaintiff in error.
Mr. Clinton Rowell for defendant in error.
MR. JUSTICE FIELD delivered the opinion of the court.
The facts of this case are similar to those in Seibert v. Lewis, before the court at its October term, 1886, 122 U.S. 284, and it is admitted by the counsel for the plaintiff in error that the decision there, if adhered to, will control here. He, however, asks us to reconsider our rulings and reverse our former judgment. We see no reason to justify such reconsideration and change of position. The very elaborate argument of counsel is but a re-presentation of the reasons originally offered against the decision in that and analogous cases. Seibert v. Lewis was very carefully and elaborately considered, and to the doctrines there announced we adhere. Upon its authority
The judgment of the court below must be affirmed.